DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	Authorization for this examiner’s amendment was given by Harrison Shecter in an interview on 3/29/21 as follows:

1-19.	(Canceled)
20.	(Currently amended) A system for video integration, the system comprising:
	at least one processor operatively connected to a memory, wherein the at least one processor is configured to execute system components from the memory, and wherein the at least one processor is further configured to execute a first application from the memory;
	a communication component configured to access web-based content in response to a request for the web-based content from the first application;
	a user interface configured to display, on the display unit, a first view of 

	initiate a connection to a video service provider using the communication component;
	render, in the display, the first view of the 
	integrate video content from the video service provider into the first view of the web-based content at least in part by: 
allocating a first portion of the display to the first view of the web-based content
modifying the first view of the web-based content 
allocating the second portion of the display to the video content; and
rendering the first modified view of the web-based content web-based content and the video content are presented simultaneously in the display.

21.	(Currently amended) The system according to claim 20, wherein modifying the first view of the web-based content to generate the first modified view comprises reducing a size of the first view, such that the first modified view is a scaled-down version of the first view, to fit within the first portion of the display.

22.	(Previously Presented) The system according to claim 21, wherein the second portion of the display is positioned adjacent the first portion of the display.

23.	(Currently amended) The system according to claim 22, wherein the first view of the web-based content is a full screen view.

24.	(Currently amended) The system according to claim 20, wherein the shell process is configured to receive at least one command from a user input device to integrate the video content into the first view of the web-based content  web-based content 

25.	(Previously Presented) The system according to claim 24, wherein the at least one user interface device comprises a member selected from the group consisting of: a keyboard, a microphone, a touchpad, and a touch screen.

26.	(Previously Presented) The system according to claim 20, further comprising a computer device having a plurality of modes and housing the at least one processor and the memory, and wherein the shell process is configured to execute a transition in response to a change in a mode of the computer device.  


a first mode in which a keyboard of the system is positioned at an angle less than or equal to 180 degrees with respect to a display unit of the system about an axis parallel to at least one of  a height dimension and a length dimension of a display screen of the display unit; and
a second mode in which the keyboard is positioned at an angle greater than or equal to 180 degrees with respect to the display unit about the axis.

28.	(Previously Presented) The system according to claim 27, wherein the plurality of modes includes at least two of: a laptop mode, an easel mode, a frame mode, and a flat mode.

29.	(Previously Presented) The system according to claim 20, wherein the video content includes video chat content and wherein the shell process is further configured to render video chat controls in a user interface display of a video chat session.

30.	(Previously Presented) The system according to claim 20, wherein the web-based content comprises web-based game content.

31.	(Currently amended) A computer implemented method for providing integrated video features throughout digital content displayed on a computer device, the method comprising:

	executing a first application from memory of the computer device;
displaying, in a user interface, a first view of the 
executing a shell process integrated within an operating system of the computer device, wherein the first application is separate from the operating system, executing the shell process comprising:
initiating, by the shell process using a display manager, a connection to a video service provider;
rendering in the display, by the shell process, the first view of the 
integrating, by the shell process using the display manager, video content from the video service provider into the first view of the web-based content at least in part by: 
allocating a first portion of the display to the first view of the web-based content
modifying the first view of the web-based content 
allocating the second portion of the display to the video content; and
rendering the first modified view of the web-based content  web-based content 

32.	(Currently amended) The computer implemented method according to claim 31, wherein modifying the first view of the web-based content 

33.	(Previously Presented) The computer implemented method according to claim 32, wherein the second portion of the display is positioned adjacent the first portion of the display.

34.	(Currently amended) The computer implemented method according to claim 33, wherein the first view of the web-based content 

35.	(Currently amended) The computer implemented method according to claim 31, further comprising receiving at least one command from a user input device to integrate the video content into the first view of the web-based content  web-based content 



37.	(Previously Presented) The computer implemented method according to claim 31, further comprising executing a transition in response to a change in a mode of the computer device.

38.	(Previously Presented) The computer implemented method according to claim 37, wherein the plurality of modes includes at least:
a first mode in which a keyboard of the computer device is positioned at an angle less than or equal to 180 degrees with respect to a display unit of the computer device about an axis parallel to at least one of a height dimension and a length dimension of a display screen of the display unit; and
a second mode in which the keyboard is positioned at an angle greater than or equal to 180 degrees with respect to the display unit about the axis.

39.	(Previously Presented) The computer implemented method according to claim 38, wherein the plurality of modes includes at least two of: a laptop mode, an easel mode, a frame mode, and a flat mode.

40.	(Previously Presented) The computer-implemented method according to claim 31, wherein the video content includes video chat content and wherein the method further 

41.	(Previously Presented) The computer implemented method according to claim 31, wherein the web-based content comprises web-based game content.	

42.	(Currently amended) A non-transitory computer-readable medium having computer-readable signals stored thereon that define instructions that, as a result of being executed by a computer, instruct the computer to perform a computer implemented method for providing integrated video features throughout digital content displayed on a computer device, the method comprising:
	accessing web-based content over a communication network;
executing a first application from a memory of the computer;
displaying a first view of 
executing a shell process integrated within an operating system of the computer, wherein the first application is separate from the operating system, executing the shell process comprising:
initiating, by the shell process, a connection to a video service provider;
rendering in the display, by the shell process, a first view of 
 web-based content 
allocating a first portion of the display to the first view of the web-based content
modifying the first view of the web-based content 
allocating the second portion of the display to the video content; and
rendering the first modified view of the web-based content  web-based content 

43.	(Currently amended) The non-transitory computer-readable medium according to claim 42, wherein modifying the first view of the web-based content 



45.	(Currently amended) The non-transitory computer-readable medium according to claim 44, wherein the first view of the web-based content 

46.	(Currently amended) The non-transitory computer-readable medium according to claim 42, wherein the method further comprises receiving at least one command from a user input device to integrate the video content into the first view of the web-based content  web-based content 

47.	(Previously Presented) The non-transitory computer-readable medium according to claim 46, wherein the at least one user interface device comprises a member selected from the group consisting of: a keyboard, a microphone, a touchpad, and a touch screen.

48.	(Previously Presented) The non-transitory computer-readable medium according to claim 42, wherein the method further comprises executing a transition in response to a change in a mode of the computer device.


a first mode in which a keyboard of the computer device is positioned at an angle less than or equal to 180 degrees with respect to a display unit of the computer device about an axis parallel to at least one of a height dimension and a length dimension of a display screen of the display unit; and
a second mode in which the keyboard is positioned at an angle greater than or equal to 180 degrees with respect to the display unit about the axis.

50.	(Previously Presented) The non-transitory computer-readable medium according to claim 49, wherein the plurality of modes includes at least two of: a laptop mode, an easel mode, a frame mode, and a flat mode.

51.	(Previously Presented) The non-transitory computer-readable medium according to claim 42, wherein the video content includes video chat content and wherein the method further comprises rendering video chat controls in a user interface display of a video chat session.

52.	(Previously Presented) The non-transitory computer-readable medium according to claim 42, wherein the web-based content comprises web-based game content.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651